                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  JAIME JENSEN,                                     Case No. 17-cv-03193-VC
                 Plaintiff,
                                                    ORDER DENYING
          v.                                        ADMINISTRATIVE MOTION TO
                                                    FILE UNDER SEAL
  NATROL, LLC,
                                                    Re: Dkt. No. 120
                 Defendant.


       Jensen’s administrative motion to file under seal is denied because Natrol did not file a
supporting declaration as required by Civil Local Rule 79-5(e). In any event, the motion is, at a
minimum, overbroad. Jensen is ordered to refile unredacted versions of its brief and the relevant
exhibits on the docket on the timeline specified in Civil Local Rule 79-5(e)(2).

       IT IS SO ORDERED.


Dated: January 27, 2020
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
